Citation Nr: 0406855	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  94-23 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for peptic ulcer disease, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1965, and from February 1965 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1989 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which assigned a 10 percent rating for the 
veteran's peptic ulcer disease, effective January 27, 1988.

The veteran provided testimony before the undersigned 
Veterans Law Judge in November 1996, a transcript of which is 
of record.

This case was previously before the Board in January 1997 and 
February 2002.  In January 1997, the Board remanded the case 
for additional development.  Thereafter, the Board denied the 
claim in a February 2002 decision.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By a June 2003 Order, the Court vacated the 
February 2002 decision to the extent it denied the veteran's 
claim for an increased rating, and remanded the case to the 
Board for additional adjudication.  Judgment was subsequently 
entered by the Court in July 2003.

For the reasons stated below, the Board concludes that 
additional development and notification is required in the 
instant case.  Accordingly, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify you if further action is required on your 
part.  

As an additional matter, the Board notes that the February 
2002 decision also denied the veteran's claim of entitlement 
to an earlier effective date for the assignment of the 10 
percent rating for his peptic ulcer disease.  However, the 
Court noted in its June 2003 Order that no argument was 
articulated by the veteran in his informal brief regarding 
his earlier effective date claim, and, thus, the issue was 
considered abandoned.  Consequently, the Board will not 
address this issue.

REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  

In the February 2002 decision, the Board found that the RO 
had met its duty to inform the veteran and assist in the 
development of these claims under the provisions of 38 
U.S.C.A. § 5103, 5103A, and that all relevant evidence had 
been obtained, to the extent possible.  The Board noted that 
the January 1997 remand had requested the RO to obtain the 
veteran's available medical records, to include identified 
private treatment records, and to afford the veteran a VA 
compensation examination.  The Board further noted that the 
RO contacted the veteran at his reported address by letters 
of February 1997, December 1997, and June 1998 and requested 
the appropriate signed release forms or the direct submission 
of the pertinent evidence, and that, in late June 1998, the 
veteran responded by submitting copies of his private medical 
treatment records.  The Board also noted that the veteran was 
afforded a VA medical examination in July 1998 which was 
adequate for rating purposes.  Moreover, the Board found that 
the veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims by virtue of Statements of the Case 
(SOCs) and Supplemental Statements of the Case (SSOCs); that 
he was afforded a Board hearing in November 1996; and that 
the record was clear that the RO had made substantial 
attempts to assist the veteran in this case that are in 
compliance with these provisions.  Based on these facts, the 
Board determined that there was no reasonable possibility 
that further assistance would aid in the substantiation of 
the issues on appeal.  In addition, as the veteran and his 
representative had been provided with the opportunity to 
present evidence and arguments on his behalf and availed 
themselves of those opportunities, the Board concluded that 
appellate review was appropriate.

Despite the foregoing, the Court's June 2003 Order 
essentially found that the Board's February 2002 decision did 
not adequately address whether the VCAA's duty to notify had 
been satisfied.  It appears that the Court, as well as an 
underlying Appellee's Brief, did not feel the Board 
identified any specific notification in the record which 
satisfied the notice requirements emphasized by the Court in 
Quartuccio, supra.  Moreover, taking into consideration the 
Court's caselaw regarding the duty to notify since the time 
of the February 2002 decision, as well as the specific Court 
Order in the instant case, the Board concludes that a remand 
is required to ensure adequate notice to the veteran.  
Further, as detailed below, additional development is also 
necessary to ensure an equitable disposition of the veteran's 
claim.

The record reflects that the veteran last underwent a VA 
medical examination for the purpose of evaluating the 
severity of his service-connected peptic ulcer disease in 
July 1998.  Although he failed to appear for a subsequent 
July 2000 examination, he reported in a February 2001 
statement that he not received any letter to come in for an 
examination.  Granted, he subsequently asserted in a March 
2001 statement that he had missed his scheduled examination 
in July 2000, but that he wanted his appeal returned to the 
Board for a decision based on the evidence of record.  
Nevertheless, as it has been more than 5 years since this 
last examination, the Board is of the opinion that the record 
may not accurately reflect the current nature and severity of 
this disability.  Further, inasmuch as it has already been 
determined that a remand is necessary to satisfy the duty to 
notify, the Board concludes that a contemporaneous VA 
examination is needed in order to make an informed decision 
regarding the veteran's level of functional impairment and to 
adequately evaluate his level of disability.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford 
a contemporaneous medical examination where examination 
report was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

As an additional matter, the Board acknowledges that it has 
been several years since the June 1989 rating decision which 
is the subject of this appeal, and that this case was 
previously remanded in January 1997.  Thus, the Board wishes 
to assure the veteran that it would not be remanding his case 
again unless it were absolutely necessary to comply with the 
Court's Order, and to ensure a full and fair adjudication of 
his claim.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his peptic 
ulcer disease since July 1998.  After 
securing any necessary release, the RO 
should obtain these records.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to evaluate the current nature and 
severity of his service-connected peptic 
ulcer disease.  The claims folder should 
be made available to the examiner for 
review before the examination.  

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained since the last SSOC in April 2001, and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




